OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                              AUSTIN
GROVERSELLERS
ATTORNEY  GENERAL
                                                                                  875




EU.   BArotamOil.8 - rag8 2


      p6r base par xew pltu aqalty.            . . and fat au*            OS
      produaton       rwll   pay Gha 8tato   the UalVldod          on.-
      SiXtuath        of Lb valw
                              or the 8&l ub gba M88rvad
      her.IID, and Allu molmt8 to an ory? or the 8til.m
                   T& ltollaqulrbwnt    AOC yu         into?pmtd          by th
sugnae Court in the cu. of Onuu       v. Robiron, 8 8.U. (2)
6%.   SaOtlolP2 of the &at, vhleh ralbtar     to your qtn8tlon
ud oodlrled  @I Artto1a 5368, ir llatorplrto4    I.8 tbr oeurt’r
oplnLononpbge66olnturuMora
               %a       IntwpMt rbr ACb to tir b ahi-
      1wI prior of      10 aoat pop tire p8r'ULlw lad
      the VaUO Or       OII8-htt8OMh Or t&8 -88    PrO-
      duorion in8       of ooet to the 8tbte, for vhioh
      the48tbto i8      villiag to rell the oil and gu.             . .n
              The u8q ol rhe taxm "t&8 v~lue'o? one-rlxtorarh
of th8 @war8 producslon ima of aoet. . .' u ir uard in the
abeo of ormto v. Robleon, auat be    *en the Baa8 wbnlng aa
thr tam v-0    ~~itf    48 i8 w0d ff; tb, 1931 8bl.r AOZ.
APt%k%%C,         V. A. C. 8.

                     1a Un ah*,*or uintoman vp JtoDoMld, q2 2. V.
pm;         Jurtior     8hup daslner th tern in* roXblLJ   u

                "I% tam "tru royblty" intmduoad
      into thk8 AOt WI m    t&t t& iatWO8t M-
      s~nad to the rut* W  xbuslr pm&a-d    on
      lo h o o bla d8a o ld
                          V& W tb        t.N     o ftb .
                                                       Aiot
      PII not bob? any upn8a           or the pxmotlan,            8blO
      or    daUwry     therooi.

                     IL18 ourOpiJIl~fb8tJOW~w8t1oaim8                       kom
uuvorad   br t& 8wr.r     Court Of thi.         WM..         U.,   th.Iyfo?o,
dVl8.   rou thao the 8tatuto8  solat        t&e quortioa nqlun
                                                to
that the mB*t*  Moeire 1ta 8hbM of    tlu valua at pmdwtlon
on a lm$ -18,      CM. fwr daduotiam of uy U         or UBO of
uq Oh8MoteP. TM8 18 tnu vhu.b~ the mlmrel Ms*nuion
in the 1.u. b8 tb -          of .r/rcitb zequisad by lu (DSSOP
l lw#o r aaovat W8wMd b ytm lr r a o oo mo ?a. yew        o r th e
8tbto.  tteollovrthBt    tba rurf8oooroos a8 yeat or tM
                             876




EOR. BBBO- 0i108 - ?uO   )